Case 0:18-cv-62991-BB Document 27 Entered on FLSD Docket 02/28/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-62998-BLOOM/Valle

 ALEXANDER JOHNSON,

        Plaintiff,

 v.

 SPEEDWAY LLC, doing
 business as Speedway 6445,

       Defendant.
 _________________________/

                               ORDER CONSOLIDATING CASES

        This matter is before the Court upon a sua sponte review of the record and the Court’s

 docket. On December 7, 2018, Plaintiff filed the above-captioned case with this Court. In this

 case, Plaintiff has filed suit against Defendant for violations of the ADA with respect to

 accessibility of television media features available at Defendant’s gas pumps. Given that the

 allegations and cause of action in this case is the same as a case previously filed, see ECF No. [18],

 and that this Court is the presiding judge over both cases, the Court finds good cause for

 consolidation of these cases. It is therefore ORDERED AND ADJUDGED as follows:

                1. This matter, Case No. 18-cv-62998, is consolidated with Case No. 18-cv-

                     62991, and shall proceed in accordance with the schedule established in 18-cv-

                     62991. The Clerk is instructed to CLOSE the instant case for administrative

                     purposes only.

                2. Pursuant to the Court’s Internal Operating Procedures, all future filings shall be

                     made in the following case only:

                     Alexander Johnson v. Speedway LLC, Case No. 18-cv-62991.
Case 0:18-cv-62991-BB Document 27 Entered on FLSD Docket 02/28/2019 Page 2 of 2
                                                     Case No. 18-cv-62998-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida this 26th day of February, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                           2
